Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
The applicant’s priority to provisional applications 62/981,568 and 63/025,569 filed on February 26th, 2020 and May 15th, 2020, respectively has been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed on August 22nd 2020 have been considered by the examiner.

Specification
The specification is objected to for not including a section regarding references to related applications (See 37 CFR 1.78 and MPEP § 211 et seq.) Additionally, the disclosure is objected to because of the following informalities: In claims 25-30, the preamble states “the sorting system of claim” this should read “the end of arm tool of claim.” Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 11,179,751. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21-22, and 25-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20210031379), hereafter Liu as further in view of Azuma et al. (US 20210187727), hereafter Azuma.

With regards to claim 19, Liu discloses a robotic end of arm tool (Abstract) comprising a robot arm (310; Fig 6) and an end of arm conveyor (package placement platform, 100; belt not labeled around driving wheel 160 in Fig. 4) mounted on said robot end of arm, said end of arm conveyor having opposite front and back ends (130, 200 in Fig. 4) with said end of arm conveyor having an upper package transport surface (belt not labeled around driving wheel 160 in Fig. 4) movable from said end of arm conveyor front end to said end of arm conveyor back end (P0029, L6-7) and operable to receive a package at said front end of said end of arm conveyor, (P0029, L5-6).

However Azuma discloses an end of arm conveyor (60) that is operable to hand off the package from said back end of said end of arm conveyor (P0045). It would have been obvious to a person with ordinary skill in the art to replace the end of arm conveyor disclosed by Liu with the end of arm conveyor disclosed by Azuma in order to increase efficiency by reducing the distance the robot end of arm needs to move.

With regards to claim 21 Liu and Azuma disclose all the elements of claim 19 as outlined above. Liu further discloses a sort cell having a sort cell conveyor (Fig. 7)  and a plurality of sorted package hand off receivers (storage device 420) associated with said sort cell and sort cell conveyor, said robot arm movable between said sort cell conveyor and each one of said plurality of sorted package hand off receivers (P0044, L1-4).

With regards to claim 22 Liu and Azuma disclose all the elements of claim 21 as outlined above. Liu further discloses wherein said robot arm is movable to align said upper package transport surface with said sort cell conveyor whereupon a package may be transported from said sort cell conveyor onto said upper transport surface (P0044, L4-9).

With regards to claim 25 Liu and Azuma disclose all the elements of claim 19 as outlined above. Liu further discloses a first package anti-tipping mechanism (moveable baffle 140) movable between a package anti-tipping position and an out of the way position (P0031) said first package anti-tipping 


With regards to claim 26-27 Liu and Azuma disclose all the elements of claim 25 as outlined above. Liu does not directly disclose a second package anti-tipping mechanism movable between a package anti-tipping position and an out of the way position, said second package anti-tipping mechanism positioned adjacent one of said package hand off receivers, said second package anti-tipping mechanism moving into said package anti-tipping position in response to a package arriving at said back end of said end of arm conveyor wherein first and second anti-tipping mechanisms move into the out of the way position in response to said sort cell conveyor and said end of arm tool conveyor coming to a stop, respectively.
However, Liu discloses a fixed baffle (140) as well as a moveable baffle (130; See rejection of claim 25 above). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the fixed baffle disclosed by Liu also moveable while utilizing both ends of the conveyor as disclosed by Azuma, in order to prevent the package from falling off the conveyor 

Allowable Subject Matter
Claims 20, 23-24 and 28-30 are allowable.

Independent claim 20 is allowable for reciting “a carriage having a frame and an end of frame conveyor.” The closest prior art of Liu disclose a robot with an end of arm conveyor as part of a sort cell (See 103 rejections outlined above). There is no teaching or suggestion in the prior art that would render it 

Prior Art Not Relied Upon
	Battles (US 11180317) also discloses a robot arm (430) with an end of arm conveyor (432) as part of a sorting system (Fig. 4) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653